Citation Nr: 1700424	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to August 1992 and from August 2007 to December 2008.  He also served in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran's representative, on his behalf, cancelled his prior request for a Board hearing.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Missing VA Medical Records

Remand is initially needed to obtain outstanding VA medical records.  In particular, the record currently contains a June 2010 VA sleep study, which establishes a diagnosis of obstructive sleep apnea.  The medical records immediately preceding this sleep study, such as the reason for the referral for the sleep study by the primary care provider, are not of record.  Such records must be obtained upon remand.  

VA Examination

The Board also finds that a VA examination is needed.  Of record is a February 2011 statement from the Veteran's wife.  She indicated that she had directly witnessed his symptoms since August 2007.  She detailed that the Veteran would stop breathing at times while sleeping.  In light of her statement, which indicates symptoms during service, a VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records, including, but not limited to, those prior to the June 2010 sleep study.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed sleep apnea.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on the following question: 

Is it at least as likely as not (i.e., at least equally probable) that the Veteran's sleep apnea had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, the examiner is asked to consider the February 2011 statement from the Veteran's wife indicating that she witnessed the Veteran stop breathing at times during service.  The examiner is asked to explain why this evidence makes it more or less likely that sleep apnea started during service.  If indicated, it should also be explained whether there is a **medical** reason to believe that her recollection of his symptoms during may be inaccurate or not medically supported.  

In answering all questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the opinion, and (2) explain how that evidence justifies the opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

